NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 12 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DIEGO RODOLFO RIVAS-ESCOBAR,                    No.    17-72324

                Petitioner,                     Agency No. A202-149-211

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 9, 2022**
                               San Francisco, California

Before: RAWLINSON, BADE, and BRESS, Circuit Judges.

      Diego Rodolfo Rivas-Escobar (Rivas), a citizen of El Salvador, petitions for

review of a Board of Immigration Appeals (BIA) decision dismissing his appeal of

an Immigration Judge (IJ) order denying his applications for asylum, withholding of




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, and protection under the Convention Against Torture (CAT).1 We review

for substantial evidence and may grant relief only if the record compels a contrary

conclusion. Sharma v. Garland, 9 F.4th 1052, 1060 (9th Cir. 2021). We have

jurisdiction under 8 U.S.C. § 1252 and deny the petition.2

      Substantial evidence supports the denial of asylum and withholding of

removal. “To be eligible for asylum, a petitioner has the burden to demonstrate a

likelihood of ‘persecution or a well-founded fear of persecution on account of race,

religion, nationality, membership in a particular social group, or political opinion.’”

Sharma, 9 F.4th at 1059 (quoting 8 U.S.C. § 1101(a)(42)(A)). Rivas alleges that, if

returned to El Salvador, he will be persecuted because of his membership in a

proposed social group consisting of Salvadoran men who have “taken concrete steps

to resist and refuse recruitment by a criminal organization.” Even assuming that

Rivas’s proposed social group is cognizable, substantial evidence supports the BIA’s

conclusion that Rivas has not shown that he took any “concrete step” to resist a

criminal organization, and therefore has not shown membership in his proposed

social group.


1
  The government’s motion for judicial administrative closure, Dkt. No. 44, is
denied. See Sarkar v. Garland, 39 F.4th 611, 617–21 (9th Cir. 2022).
2
 Before the BIA, Rivas did not challenge the IJ’s denial of CAT protection, nor does
he raise that claim here. Any such claim is thus unexhausted and forfeited. See
Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004); Martinez-Serrano v. INS, 94
F.3d 1256, 1260 (9th Cir. 1996).

                                          2
      In addition, even if Rivas could show that he was a member of a cognizable

social group, substantial evidence supports the BIA’s determination that Rivas has

not established the required nexus between his feared persecution and a protected

ground. As the BIA recognized, Rivas’s fears stem from generalized crime and

violence in El Salvador, which does not establish a nexus to a protected ground. See

Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (holding that a “desire to be

free from harassment by criminals motivated by theft or random violence by gang

members bears no nexus to a protected ground”).

      PETITION DENIED.




                                         3